Citation Nr: 1618398	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from July 1963 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a right shoulder disorder was previously remanded by the Board in March 2014 in order to afford the Veteran a Board hearing. 

In July 2014, the Veteran testified at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In a March 2016 letter, the Board advised the Veteran that the VLJ from the July 2014 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  That same month, the Veteran responded that he did not want a hearing with a new VLJ.


FINDINGS OF FACT

1.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative of record indicated that the Veteran desired to withdraw his appeal regarding service connection for IHD.

2.  The Veteran sustained acute and transitory right shoulder injuries during service.

3.  The Veteran has a currently diagnosed right shoulder rotator cuff tear and arthritis.

4.  Symptoms of the right shoulder disorders were not chronic in service and have not been continuous since service separation.

5.  Right shoulder arthritis did not manifest in service or to a compensable disabling degree within one year of separation from active duty. 

6.  The Veteran's right shoulder disorders were not incurred in service and are not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for IHD, to include as due to herbicide exposure have been met.  38 U.S.C.A. 
§ 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative of record indicated that the Veteran desired to withdraw his appeal regarding service connection for IHD.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 
The Board notes that complete service treatment records have not been obtained and are unavailable for review.  As outlined in a May 2012 formal finding of unavailability, the RO indicated that all procedures to obtain complete medical records from West Point had been correctly followed.  Specifically, multiple requests had been submitted to the National Personnel Records Center, West Point, and to the Veteran.  The RO indicated that additional service treatment records could not be located and that any further attempts to locate them would be futile.  As a result, the Board has heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The record also includes post-service treatment records, the July 2014 Board hearing transcript, and the Veteran's statements.  The Veteran was also afforded a VA examination in connection with his service connection claim in October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service injuries, and provides a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Right Shoulder Disorder

The Veteran maintains that he has a right shoulder disorder that is related to service.  Specifically, during the July 2014 Board hearing, the Veteran testified that he initially injured his shoulder during a wrestling exercise at West Point in approximately 1963-1964.  According to the Veteran, a fellow service member landed on him, injuring his shoulder.  VA medical records also recount the Veteran's assertion that he reinjured the right shoulder in service during combat.  

Service Department records show that the Veteran was awarded the Purple Heart, apparently for injuries incurred during service in Vietnam related to a mine explosion.  In this regard, any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b). 

Service Treatment Records (STRs) include a September 1964 record showing a diagnosis of trapezius, majoritis with treatment to include a moist hot pack with little or no relief after 5 days.  X-rays were negative.  The Veteran was noted to have a possible strain.  No other mention of treatment for right shoulder pain was shown or reported in the available service treatment records.  In an April 1971 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's upper extremities was normal and a right shoulder disorder was not noted.  Further, in an April 1971 report of medical history, completed by the Veteran at service separation, the Veteran checked "YES" as to having a painful or "trick" shoulder or elbow; however, the examiner clarified that the Veteran had undergone a right elbow injury.  The Board notes that the Veteran is already service-connected for a right elbow disability.  For these reasons, the Board finds that the Veteran's right shoulder injuries, even if not specifically documented when they occurred (such as happened in association with combat), were acute and transitory in nature; and that any current right shoulder arthritis was not chronic in service.  

Next, the Board finds that symptoms of right shoulder arthritis have not been continuous since service separation and did not manifest within one year of service separation.  In a July 2007 VA treatment record, the Veteran complained of difficulty raising up his arms in front of him or overhead.  During the evaluation, the Veteran reported that his symptoms "began with a motor vehicle accident."  


In an August 2010 VA treatment record, the Veteran was seen for complaints of intermitted right shoulder pain.  An examination of the right shoulder showed diminished cuff strength and an MRI suggested rotator cuff arthropathy and an old rotator cuff tear.  The Veteran specifically reported having had right shoulder pain for 10 years (i.e., approximately 2000, almost three decades after service separation).  Further, during the August 2010 evaluation, the Veteran reported that his pain had started after the hit and run accident 10 years prior.  The VA physician indicated that he believed the rotator cuff injury occurred as a result of his motor vehicle accident.   

The Board finds the July 2007 and August 2010 VA treatment records to be highly probative as to the etiology of the Veteran's right shoulder disorder.  Specifically, the VA physicians indicated that the Veteran's right shoulder symptoms were related to the motor vehicle accident in approximately 2000.  Importantly, the Veteran did not report to the VA physicians that his right shoulder disorder symptoms began in service or that he had injured his right shoulder in service.  Moreover, the July 2007 and August 2010 treatment records weigh against a finding of continuous symptoms of right shoulder arthritis since service separation.  As reported by the Veteran, his symptoms were noted to begin in approximately 2000, many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

Further, the Board finds that the Veteran's statements made in the course of treatment to his treating physicians and to medical professionals have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran has also filed other orthopedic claims for service connection, but did not mention a right shoulder disorder at any time prior to his current claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other orthopedic claims (i.e., lumbar spine, left hip, right knee, right foot, and right elbow), it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a right shoulder disorder in service and a lack of right shoulder symptomatology at the time he filed the other claim.

Accordingly, the Board finds that the Veteran's statements that his right shoulder symptoms were continuous since service separation are not credible and are outweighed by other evidence of record.  This evidence also demonstrates that right shoulder arthritis did not manifest within one year of service separation.

The Board further finds that the Veteran's right shoulder disorder is not etiologically related to service.  The Veteran underwent a VA examination in  October 2013.  During the evaluation, the Veteran reported that he initially injured his shoulder during a wrestling training incident in service.  The Veteran reported that he reinjured his shoulder after a land mine exploded near him in 1968.  The examiner diagnosed the Veteran with a right rotator cuff tear and arthritis, confirmed by x-rays.  The examiner then opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner indicated that the Veteran did have a strain to the right shoulder in service; however, the Veteran's post-service records indicate no major problems until after a motor vehicle accident.  According to the examiner, had the Veteran had a torn rotator cuff prior to his motor vehicle accident, he would have sought treatment for his symptoms.  



The Board finds the October 2013 VA medical opinion to be probative as to the etiology of the Veteran's right shoulder disorder.  The examiner reviewed the claims file, interviewed the Veteran, discussed the Veteran's in-service right shoulder injuries, and provided a medical opinion supported by a well-reasoned rationale.  For these reasons, the Board finds that the October 2013 VA medical opinion weighs against the Veteran's claim.

The Board has considered the Veteran's statements that he believes his right shoulder disorder is related to service.  The Board does not doubt that the Veteran had reinjured his shoulder during combat even though there is no contemporaneous record of this in the STRs (reasonable doubt in this regard has been afforded to the Veteran on this point in accordance with the combat presumption rule under 38 U.S.C.A. § 1154(b)).  However, as is discussed in detail above, the great weight of the evidence points to any in-service right shoulder injury - whether by wrestling or combat - as being acute and resolving by the time he separated from service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder currently affecting his shoulder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). Arthritis and a rotator cuff tear are medically complex processes because of their multiple possible etiologies, require specialized testing to diagnose (such as MRI or x-ray), and manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the etiology of the Veteran's current right shoulder disorders are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

For the reasons set forth above, and based on the evidence of record in conjunction with the applicable laws and regulation, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's right shoulder disorder and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  

ORDER

The appeal regarding the issue of service connection for ischemic heart disease, to include as secondary to herbicide exposure is dismissed.

Service connection for a right shoulder disorder is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


